 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     MARIE GILLIT
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     MARIE GILLIT,                                               No.    2:19-cv-01542-KJN
13

14                         Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
          v.                                                     MOTION FOR SUMMARY
17   Andrew Saul,                                                JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to February 3, 2020.
24
            This is a second extension of only one additional business day, and the first extension
25
     was of only about a week. The request comes because, on top of four hearings and the need to
26
     write four prehearing briefs during this week, counsel’s internet service was down most of today.
27

28



                                             [Pleading Title] - 1
 1   Dated:        January 30, 2020                                  /s/ Jesse S. Kaplan
                                                                     JESSE S. KAPLAN
 2
                                                                     Attorney for Plaintiff
 3

 4
                                                                     McGREGOR W. SCOTT
 5
                                                                     United States Attorney
 6                                                                   DEBORAH LEE STACHEL
                                                                     Regional Counsel, Region IX
 7                                                                   Social Security Administration
 8

 9   Dated: January 32, 2020                                          /s/ per e-mail authorization
                                                                     MICHAEL MARRIOTT
10                                                                   Special Assistant U.S. Attorney
11                                                                   Attorney for Defendant

12

13

14                                                    ORDER

15               For good cause shown on the basis of this stipulation, the requested extension of
16
     plaintiff’s time to file a motion for summary judgment is extended to February 3, 2020.
17
                 SO ORDERED.
18
     Dated: February 3, 2020
19

20

21

22
     gill.1542
23

24

25

26

27

28



                                                 [Pleading Title] - 2
